Citation Nr: 1241777	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  07-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis from August 31, 2007.

(The matter of service connection for diabetes mellitus, type II is the subject of a separate decision.) 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1971 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  It was remanded by the Board in January 2011 for further development.  

The Veteran also appealed a denial of service connection for diabetes mellitus, type II.  This claim is addressed by the Board in a separate decision which will be issued to the Veteran and his representative for that claim under separate cover. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal of the initial 10 percent rating assigned his service-connected bilateral plantar fasciitis is not ready for appellate review.  In this regard, additional VA treatment records have been obtained and a March 2011 VA examination performed in accordance with the Board's January 2011 remand directives.  However, the agency of original jurisdiction (AOJ) has not had an opportunity to readjudicate this issue due to the claims file being transferred back to the Board in order to address the Veteran's service connection claim for diabetes, which is the subject of a separate decision, as noted above.  See 38 C.F.R. § 19.31(c) (2012) (providing, in pertinent part, that the AOJ is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).  

As such, after undertaking any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the Veteran's appeal of the initial rating assigned his bilateral plantar fasciitis.  If less than the maximum benefits sought on appeal are granted, the claims file should be returned to the Board for appellate review.

Accordingly, the case is REMANDED for the following action:

After the completion of any development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the Veteran's appeal of the initial 10 rating assigned his bilateral plantar fasciitis on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


